at bea os - date suse ne department of the treasury internal_revenue_service te_ge eo examination commerce street dallas texas tent anna tax exempt and government entities dimen release number release date legend org organization name org address date date xx date address address employer_identification_number person to contact id number contact numbers voice fax certified mail - return receipt requested dear a final adverse determination_letter as to your exempt status under section this i sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective january 20xx our adverse determination was made for the following reasons internal_revenue_code sec_6001 requires organizations exempt from tax to keep such records and render such statements as are required by such rules and regulations as the secretary may prescribe sec_1_6033-2 h requires organizations exempt from tax to submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into the organization’s exempt status you failed to meet the records keeping and reporting requirements under sec_6001 and sec_6033 you no longer meet the requirements of sec_501 and sec_1 c -1 d in that you failed to establish that you were operated exclusively for an exempt_purpose contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 those returns should be filed with the appropriate service_center processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit of declaratory_judgment in the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment you may write to the tax_court at the following address you also have the right to contact the office_of_the_taxpayer_advocate you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate office located nearest you by calling or by writing to taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations or extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you have any questions in regards to this matter please contact the person whose name and telephone number are shown in the heading of this letter thank you for your cooperation sincerely yours nanette m downing director eo examinations eet ox ps - tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary lf you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f o t if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely sunita lough director eo examinations letter catalog number 34809f form 886-a rev date name of taxpayer org explanations of items tax identification_number ein year period ended 20xx legend org - organization name oe - - xx - date state - state president - president issue whether org continues to qualify for exemption under sec_501 of the internal_revenue_code facts an initial return was filed in 20xx and the 20xx return was delinquent when the case was the taxpayer never filed a final return or articles of dissolution with the internal revenue the org was granted exemption under sec_501 in september of 20xx president the president of the organization was contacted to schedule an examination for the 20xx period during the initial phone conversation the taxpayer stated the organization had been dissolved and he doesn't have any records that president had some family problems and didn't have enough time to continue running can be examined he also said that the other officers did not want to help him therefore he decided to the organization dissolve the org the organizations status was still active according the internal revenue service's records assigned service standing and has been administratively dissolved by the state the taxpayer was informed that after the organization ceases operations a final return is required to be filed by the day of the month after the dissolution the procedures to terminate the organization were explained to the taxpayer and he agreed to send in everything that was needed a document request was sent to the taxpayer requesting the documents required to complete the termination a blank return schedule n and instructions were sent to the taxpayer several follow up phone calls and letters were sent to the taxpayer but he never responded the taxpayer's brother answered the phone each time and a message was left for president to call me back days expired and no response was ever received from the organization a day letter was sent by certified mail to the organization and the president signed for it the according to the records with the state corporation commission this organization is not in good law sec_6001 states that every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe whenever in the judgment of the secretary it is necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title sec_6033 states that every organization_exempt_from_taxation under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purpose of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe except that in the discretion of the secretary any organization described in sec_401 may be relieved from stating in established such organization its return any information which is reported in returns filed by the employer which sec_6043 states every organization which for any of its last taxable years preceding its liquidation dissolution termination or substantial_contraction was exempt from taxation under sec_501 shall file form 886-a catalog number 20810w page_ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer org explanations of items tax identification_number ein year period ended 20xx such return and other information with respect to such liquidation dissolution termination or substantial_contraction as the secretary shall by forms or regulations prescribe b no return shall be required under this subsection from churches their integrated_auxiliaries conventions or associations of churches or any organization which is not a private_foundation as defined in sec_509 and the gross_receipts of which in each taxable_year are normally not more than dollar_figure b the secretary may relieve any organization from such filing where he determines that such filing is not necessary to the efficient administration of the internal revenue laws or with respect to an organization described in sec_401 where the employer who established such organization files such a return sec_6652 states that in the case of a failure_to_file a return required under sec_6034 relating to returns by certain trusts or sec_6043 relating to terminations etc of exempt_organizations on the date and in the manner prescribed therefore determined with regard to any extension of time for filing there shall be paid_by the exempt_organization or trust failing so to file dollar_figure for each day during which such failure continues but the total amount imposed under this subparagraph on any organization or trust for failure_to_file any return shall not exceed dollar_figure sec_1_6033-2 provides in part that every organization which is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status and administering the provisions of subchapter_f chapter of subtitle d of the code of subtitle a of the code sec_6033 and chapter sec_1_6001-1 states in addition to such permanent books_and_records as are required by paragraph a of this section with respect to the tax imposed by sec_511 on unrelated_business_income of certain exempt_organizations every organization exempt from tax under sec_501 shall keep such permanent books of account or records including inventories as are sufficient to show specifically the items of gross_income receipts and disbursements records as are required to substantiate the information required by sec_6033 such organizations shall also keep such books and reg sec_1_6001-1 and sec_1_6033-2 and i require any organization sec_6033 treas exempt from tax under sec_501 to supply the service with such information as is required by the revenue procedures and the instructions for form_990 return of organization exempt from income_tax and schedules thereto and to keep such books_and_records as are necessary to substantiate such information failure to maintain proper books_and_records and make them available to the examiner may result in revocation of an exempt organization's exempt status because the organization is not observing the conditions required for such status revrul_59_95 1959_1_cb_627 although drafted prior to enactment of sec_6652 has never been withdrawn and can be used to support revocation where the organization will not supply the information necessary to enable the service to make a determination as to whether there have been any substantial changes in the organization's character purpose or methods of operation and there is a substantial doubt that the organization should continue to be exempt taxpayer's position form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer org explanations of items jax identification_number ein year period ended 20xx the taxpayer's position is unknown because no response was received after the revised document request was sent out requesting the final return and dissolution documents the taxpayer stopped responding to the agent's messages and letters sent to him after this document request was sent a 30-day_letter was sent to the organization by certified mail and the president signed to accept it not be offered a closing conference could government’s position based on the facts of the examination this organization has dissolved but none of the required documents have been filed the director of the organization did not keep the books_and_records which needed to be reviewed to verify the organization operated for an exempt_purpose no records were provided to verify the organization was dissolved correctly and that any remaining assets were distributed according to the dissolution clause in the bylaws as stated earlier failure to maintain proper books_and_records and make them available to the examiner may result in revocation of an exempt organization's exempt status because the organization is not observing the conditions required for such status see revrul_59_95 1959_1_cb_627 the books_and_records shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents may become material in the administration of any internal revenue law see sec_1_6001-1 conclusion it is the internal revenue service's position that the organization failed to meet the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under sec_501 accordingly the organizations exempt status is revoked effective january 20xx form_1120 returns should be filed for the tax periods ending on or after january 20xx form 886-a department of the treasury-internal revenue service catalog number 20810w - page_ publish no irs gov
